Citation Nr: 1415947	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 22, 2009, for the grant of a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).

2.  Entitlement to Dependent's Educational Assistance benefits under 38 U.S.C.A., Chapter 35.


ATTORNEY FOR THE BOARD

F. Yankey Counsel






INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  It is currently under the jurisdiction of the RO in San Juan, Republic of Puerto Rico.

The claims file contains additional relevant evidence in support of the Veteran's claims that was submitted after his appeal was certified to the Board.  This evidence was not accompanied by a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2013).  However, in light of the Board's favorable disposition of his claims, set forth herein, the Veteran is not prejudiced by the Board's review of this new evidence.


FINDINGS OF FACT

1.  The earliest claim for increased rating or TDIU consists of a private treatment record dated December 30, 2008.

2.  The Veteran last worked in December 2008, when there was an ascertainable increase in disability.

3.  Beginning on December 30, 2008, the Veteran met the threshold percentage requirements for the grant of TDIU and had service connected disabilities that prevented him from engaging in gainful employment for which he otherwise would have been qualified.

4.  The Veteran is in receipt of a TDIU for his service-connected disabilities, including his strain and myositis of the lumbar paravertebral muscles, the strain and myositis of the lumbar paravertebral muscles is permanent in nature, and impairment from the strain and myositis of the lumbar paravertebral muscles is reasonably certain to continue throughout his life.


CONCLUSIONS OF LAW

1.  The criteria for TDIU have been met since December 30, 2008.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.400, 4.16 (2013).

2.  The criteria for establishing entitlement to DEA benefits pursuant to 38 U.S.C.A. Chapter r 35 have not been met.  38 U.S.C.A. §§ 3501, 5113 (West 2002); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Initially, the Board notes that the provisions of the VCAA do not apply to claims for educational benefits under Chapter 35.  See e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Furthermore, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Additionally, in view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for DEA benefits.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a);
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal with regard to the effective date issues arises from disagreement with the rating following the grant of an increase rating.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudicial lack of notice in this case. 

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records and private medical records.  Additionally, the Veteran was provided adequate VA examinations in November 2009 and August 2012 for his lumbar spine disability. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Earlier Effective Date for Grant of a TDIU

The Veteran contends that he is entitled to an effective date earlier than September 22, 2009, for the assignment of a TDIU because, he argues, he has been unemployable since December 2008.  

A TDIU may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013). 

With regard to the proper effective date for an award of a TDIU, a request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Id. at 455.

The effective date for claims for increased compensation such as TDIUs "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  In other words, an increased rating may be assigned on the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2013).  The law provides an exception to this general rule governing claims for increased ratings.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  To the extent that a request for entitlement to a TDIU is part of an initial application for benefits, and the Board must consider evidence of unemployability as far back as the date of the underlying initial claim.  Mayhue v. Shinseki, 24 Vet. App. 273, 281 (2013).

Turning to an overview of the history of the Veteran's disability evaluations in the instant case, a July 1985 rating decision granted service connection for residuals of fractures of the right tibia and fibula and assigned a 10 percent rating effective November 20, 1983, and granted service connection for a strain and myositis of the lumbar paravertebral muscles and assigned a 0 percent (noncompensable) rating effective November 20, 1983.  

A September 2003 rating decision granted service connection for residuals, surgical scars, right leg and assigned a 0 percent (noncompensable) evaluation effective May 23, 2003.  In the same rating decision, the Veteran was also granted an increased rating for 20 percent for the service-connected residuals of fractures of the right tibia and fibula effective May 23, 2003.  The Veteran was also granted an increased rating of 10 percent for the service-connected strain and myositis of the left paravertebral muscles effective May 23, 2003.  

In an April 2007 rating decision, the Veteran was granted service connection for right ankle contracture and assigned an evaluation of 10 percent effective March 31, 2004.  He was also granted service connection for right knee patellofemoral syndrome and assigned a 10 percent evaluation effective March 31, 2004.  The RO also granted an increased rating for 10 percent for the service-connected residuals, surgical scars, right leg effective March 31, 2004.  

On September 22, 2009, the Veteran filed claims for service connection for his right leg, hips, knees and ankles, and also for individual unemployability due to all of his disabilities.  A March 2010 rating decision granted an increased rating of 60 percent for his service-connected strain and myositis of lumbar paravertebral muscles effective September 22, 2009.  The RO also granted an increased rating of 20 percent for the service-connected right ankle contracture effective September 22, 2009.  The Veteran's combined evaluation thus became 10 percent from November 20, 1983, 40 percent from May 23, 2003, 50 percent from March 31, 2004, and 80 percent from September 22, 2009.  The Board notes that the Veteran has not disagreed with the effective date assigned to the initial rating of any of his service-connected disabilities.

In the March 2010 rating decision, the RO also granted entitlement to individual unemployability effective September 22, 2009, as the Veteran at that time first met the schedular requirements for a TDIU (his strain and myositis of the lumbar paravertebral muscles as of that date was rated as greater than 40 percent disabling, and his combined disability was rated as greater than 70 percent disabling).  

The Veteran filed a formal claim for TDIU on September 22, 2009.  The VA Form 21-4192 from the U.S. Postal Service dated in December 2009, indicates that the Veteran last worked on  July 11, 2009, and Social Security Administration (SSA) records show that the Veteran reported that he last worked on July 11, 2009.  However, in his Application for Increased Compensation Based on Unemployability, filed in December 2009, the Veteran reported that he last worked for the U.S. Postal Service in December 2008.  He also reported that he tried to work again in May 2009, but after one week, he could not continue working.  Furthermore, in a March 2011 statement, the Veteran reported that contrary to what was reported by the U.S. Postal Service, he last worked in December 2008, not July 2009.  He explained further that he retired from the U.S. Postal Service on July 11, 2009, but he was on sick leave, not working, and without pay since January 1, 2008.

The Veteran was awarded an increased rating of 60 percent under Diagnostic Code 5243 for intervertebral disc syndrome for his service-connected strain and myositis of the lumbar paravertebral muscles, based on the results of a November 2009 VA examination, which revealed that he had experienced at least 36 weeks of incapacitating episodes due to his strain and myositis of the lumbar paravertebral muscles that year.  However, the Board notes that private treatment records show that the Veteran was being prescribed bed rest for his lumbar spine disability as early as December 2008.  Specifically, he was prescribed 3 days of bed rest from December 30, 2008, to January 2, 2009, another 20 days in January 2009, 7 days in March 2009, and 10 days in April 2009.  This equated to a total of at least 5 weeks of incapacitating episodes due to the service-connected lumbar spine disability.  The Board finds that the evidence of 5 weeks of incapacitating episodes from December 2008 to April 2009 in the private treatment records, in conjunction with the evidence from the November 2009 VA examination of 36 weeks of incapacitating episodes in 2009, shows that the Veteran met the criteria for a 60 percent rating for his service-connected lumbar spine disability under Diagnostic Code 5243, and therefore, a TDIU, as of December 30, 2008.

The Veteran filed a formal claim for TDIU on September 22, 2009, however, the December 30, 2008, private treatment record serves as an informal claim under 
38 C.F.R. § 3.157.  That record in conjunction with the November 2009 VA examination report therefore shows that an increase in disability was ascertainable on December 30, 2008.  Furthermore, the Board finds that the Veteran's reports that he actually stopped working in December 2008 are supported by the evidence of bed rest from December 2008 to November 2009 in the private and VA records.  Accordingly, the Board finds that the Veteran meets the criteria for a TDIU as of  December 30, 2008.  

DEA Benefits under Chapter 35

VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if a Veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is considered unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2012).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  

As noted above, the Veteran has been determined to be unemployable, and as such, is currently in receipt of a TDIU, due to his service-connected disabilities, including his lumbar myositis and lumbar strain.  The Veteran is currently in receipt of a 60 percent rating for his service-connected lumbar myositis and lumbar strain under Diagnostic Code 5243 for intervertebral disc syndrome.  All of the Veteran's other service-connected disabilities are rated as 20 percent disabling or noncompensable, and none of them have been found to be permanent in nature.

The Veteran was afforded a VA examination in August 2012 to evaluate the nature and severity of his lumbar spine disability.  The examiner concluded that in addition to his service-connected lumbar myositis and lumbar strain, MRI of the lumbar spine conducted in October 2011 also showed evidence of multilevel lumbar spine degenerative and discogenic disease, which was not secondary to the service-connected lumbar myositis and lumbar strain.  The examiner also concluded that the non-service-connected degenerative joint disease of the lumbar spine, if severe, could lead to permanent neurological deficits and permanent damage, but that the service-connected myositis and strain of the lumbar paravertebral muscles "never develop neurological deficits."  

The Board finds that while the August 2012 VA examiner's findings and opinion may appear to be against the claim, upon further review, the Board finds that they actually support the claim.  In this regard, the record clearly reflects that the Veteran has been found to have intervertebral disc syndrome, which refers to a syndrome of pain and neurological problems that accompany degeneration of one or more intervertebral discs of the spine, often called "degenerative disc disease."  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disability does include degenerative disc disease of the lumbar spine.  Furthermore, the fact that the Veteran's disability includes neurological deficits, which cause among other things, incapacitating episodes, is evident in the fact that he is rated under Diagnostic Code 5243.  Therefore, the Board finds that the examiner's initial findings are not supported by the medical evidence of record.

However, notwithstanding these initial findings, the Board notes that he still concluded that if the degenerative joint disease of the lumbar spine were severe, it could lead to permanent damage.  The Board notes that as discussed above, the Veteran's disability, which by its very nature, includes degeneration of the lumbar spine, has been rated as 60 percent disabling under Diagnostic Code 5243, which is the highest rating available under that code, and accordingly, the Board finds that the disability is severe.  Furthermore, as the VA examiner determined that severe degenerative disease of the lumbar spine could lead to permanent damage, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected lumbar spine disability is not only totally disabling, as already determined by the RO, but also permanent.  In this regard, although the evidence shows that the disability has undergone periods of improvement, following physical therapy, bed rest, epidural injections, and through the use of pain medications, it does not show that the symptoms of the disability have been completely alleviated at any point during the appeal period.  Based on this evidence, the Board finds that the Veteran's impairment from his service-connected lumbar spine disability is reasonably certain to continue throughout his life.  Therefore, resolving doubt in the Veteran's favor, basic eligibility for DEA benefits under Chapter 35 is established.


ORDER

An effective date of December 30, 2008 for entitlement to TDIU is granted. 

Entitlement to DEA benefits under 38 U.S.C.A., Chapter 35 is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


